Order of the County Court of Westchester county denying plaintiff’s motion for summary judgment modified so as to grant plaintiff leave to renew his motion, if so advised, after having -obtained a 'bill of particulars of the defendant’s separate defense which shall disclose the name of plaintiff’s alleged agent, and, as so modified, affirmed, without costs. In our opinion, the denial of plaintiff’s *781motion on the present record was proper, but, in view of defendant’s failure to disclose the name of the alleged agent, plaintiff should be allowed to renew the motion after obtaining a bill of particulars giving this information. Lazansky, P. J., Young, Carswell, Seudder and Tompkins, JJ., concur.